Title: Cotton Tufts to Abigail Adams, 28 September – 6 October 1790
From: Tufts, Cotton
To: Adams, Abigail


Dear Madm.
Weymouth Sepr. 28. 1790
Yours of the 5th. I recd. the 15t. Inst.1 By Mr. Thomas who has reached You before this Time I wrote & enclosed Mr. Adams Accts. and an Answer to a former Letter of Yours. Had I known that it had been necessary for Your Son to have come forward at an earlier Period and his Stay here had rested on his not being furnished with the needful. I should certainly have procured it by some means or other— His modesty joind with his Desire to Visit his Friends before He left the State prevented him I suppose from pressing the Matter—

With Respect to Your House at Braintree, No Person has presented to hire it— An Applicant would probably expect the Garden, Stables &c. with the Dwelling House—not unlikely the Land on the Back of the House, Part of these are already under the Improvement of Capt. Adams— However should any Body present to hire, I will pay ready Attention to the Business.
In the Close of last Month I paid Mr Codman for the Two Casks of Wine at which Time He engaged to forward them by Barnard— about Ten Days past I call’d on Him found they were not sent— he promised to put them on board of Barnard who was then at the Wharf or in Case He was full, by an other Vessell which would sail in a Day or two from that Time— I hope you have recd. them before this—
You have not mentioned in any Letter, the Receipt of the Barrell of Sugar & 1 bb. Spirits from Jamaica sent by Barnad in June last— Would you have your Cheese & Butter from Pratts sent to you— What is to be done with your farming Tools Cart & mud Boat—
Gen. Lincoln mentioned to me the 16th. Inst. Dr. Williamsons wish to exchange some Bank Notes for the Value to be received in New York; to oblige the Dr: I consented to Gen. Lincolns endorsing my order on Mr. Adams, it was accordingly delivered to the Dr. of which I gave information by Letter, which I hope reached Mr. Adams timely enough to prevent his sending forward the order proposed—
I have enclosed a List of the public Securities, you requested, if it is not descriptive enough, Youll let me know.
The Assumption of but part of our State Debt, will render it I conceive exceedingly embarrassing how to provide for the Remainder so as to facilitate the Loan of the Sum agreed to be assumed, as well as to establish a Uniformity between the measure of Congress and the State—a more full Provision than what Congress has made for Payment of Principal & Interest will be contended for, and if not allowed, I am doubtful whether any effectual Measures will be adopted— indeed at present I am entirely in the Dark, How this Business is to be settled so as to make any tolerable Consistency in the adjustment of it—
Pray what will the Commissioners employed to purchase Continental Securities, allow, or how will they conduct their Business? State Securities are sold at 8s/Pr. £ Continental @ 12s/2d. Indents from 6/8 to 7s/— Will it best to sell or best to buy—
Next Week the Choice for national Representatives will come on— much Pains hath been taken to prejudice the Minds of People against Mr. Ames— The Votes in Suffolk Distt. will be divided between Mr. Ames, Judge Dawes & Mr Benjm. Austin Junr. I think it is a Doubt whether Mr. Ames will be chosen— great Interest is making in middlesex to introduce Mr. Gorham— it is thought by some, that it will prevail—
The general Dislike of the Pay, Salaries & Compen[sation] granted by Congress will lead to a Change of Men in hopes of a Change of Measures— Had Congress even with the Grants complaind off made a reasonable Dispatch in their Business Complaints would probably have subsided, more especially if they had early established a funding System upon Principles clear easy & in the Apprehensions of the Majority of the People just—upon the whole but very few People in the Massachusetts appear to be pleased with the Doings of Congress in their late Session— I do not however conceive that they have any just Reason to find fault with their own Members or indeed to treat Congress with that Rudeness which some of our Scriblers have taken the Liberty to do—
Mrs. Tufts begs to be remembered to You & Yours.
Accept of the best Wishes of / Your Affect. Friend & H Sert
Cotton Tufts
Octob. 6th:
On Monday last, the Towns in this Commonwealth met for the Choice of Federal Representatives— By the Returns from a Number of Towns in this District, there is no doubt of Mr. Ames’s being chosen— It is not improbable the Choice in Middlesex will fall upon Mr Gerry, notwithstanding the Pains taken to introduce Mr. Gorham—

